department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-6726-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h industry country m country n region year year year date date date date date date date date amount amount amount amount amount amount amount amount amount x y lender lender business_purpose issues whether interest_income of a foreign_partnership with united_states partners is a partnership_item subject_to the tefra unified_audit and litigation procedures if issue one is answered in the affirmative whether the statute_of_limitations remains open for making adjustments to the partnership items of the foreign_partnership conclusion sec_1 for the taxable years at issue interest_income of a foreign_partnership with united_states partners is a partnership_item subject_to the tefra unified_audit and litigation procedures the statute_of_limitations bars the making of adjustments to the partnership items of the foreign_partnership described below facts a is a united_states_corporation that is wholly-owned by b b is a united_states company engaged industry b is a wholly-owned subsidiary of c a united_states_corporation which acquired the stock of b on date in a leveraged_buyout c is a holding_company for the stock of various foreign affiliates of b including d a country m corporation which serves as the central business operation for the region market in year d acquired the stock of e from c e is a country n corporation engaged in the business operation in country n d was originally incorporated by c in year and e was incorporated in year on date c incorporated two u s subsidiaries f and g on date it capitalized them with capital contributions of amount and amount respectively on date f and g entered into a partnership_agreement for the stated purposes of business_purpose under the agreement f was to contribute amount and g was to contribute amount to the country n partnership called h in reality on date f contributed amount and g contributed amount to the partnership converted at a rate of amount to the dollar these amounts translate into dollars as amount 1it is unclear why only f's name and not also g's name was incorporated into the partnership name but the partnership is indeed ostensibly a combination of both entities and amount respectively according to a date memorandum from a to the irs agent the driving force behind f's formation was to repatriate b assets in country n that were subject_to an immediate risk of devaluation in country n on date the partnership entered into an agreement with d to acquire amount shares of the amount outstanding shares of e for amount equivalent in country n currency to amount the agreement required that the amount purchase_price be remitted within x days on date the partnership borrowed approximately amount worth of country n currency in two loans received from the lender these funds were used to purchase approximately y of e from d the loan documents indicate that the loans were to be secured_by accounts_receivable of e and were also guaranteed by two individuals in addition the loan was guaranteed by b the loans were repeatedly renewed along with the interest accrued to the date of renewal at first with lender later with affiliates of lender and lastly with e during the period at issue the country n currency was hyper-inflationary and the loans were generally inflation adjusted through such methods as stating the principal in country n treasury bonds or building in an inflation factor to be applied to the principal based on fluctuations in the value of the country n treasury bonds the partnership filed partnership returns for it sec_52 week fiscal_year ended date and for all subsequent tax years on these returns it reported substantial losses described as ordinary_income loss from trade_or_business activities line of form_1065 schedule_k-1 and distributed them to f and g in a proportion to their respective investments these losses consist almost entirely of interest_expense on the above loans this interest is in fact largely foreign_currency losses because it includes the increases in principal due to the inflation adjustments the corresponding foreign_currency gains which arguably should have been realized and recognized when the loans were renewed were omitted from the income statement portions of the returns apparently on the theory that they were somehow unrealized gains they were added to the partners’ capital accounts as nontaxable income form_1065 schedule m column d f and g claimed the losses in full as part of the consolidated_returns filed by c the partners asserted that they had adequate adjusted_basis in the partnership to do so under the theory of plt 7410219830a to the effect that each loan renewal should 2although not relevant for the arguments addressed herein it is of concern for other arguments which we are considering raising that these two individuals are employees of e although nominally employees also of f it appears that they were not paid_by f or the partnership be converted to u s currency at the rate in effect on the renewal date and not the rate in effect at the partnership’s year end law and analysis in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no pincite one of the specific goals of tefra was to reach foreign_partnerships that distributed items of income gain and loss to domestic partners conf_rep no pincite requirement of a partnership return sec_6031 sets forth two general criteria under which a partnership must file a return first a partnership must set forth the items of gross_income and the deductions allowable under subtitle a a foreign_partnership with no income derived in or effectively connected with the united_states has no items of income or deductions that are required to be reported under subtitle a and as a result the filing requirement would appear to be inapplicable however sec_6031 continues and requires a partnership to report such other information for the purpose of carrying out the provisions of subtitle a as the secretary may by forms and regulations prescribe accordingly while the first portion of the return filing requirement is inapplicable to a foreign_partnership the second test allows the secretary to require a return of a foreign_partnership when it would aid in carrying out the provisions of subtitle a one such situation could be when a foreign_partnership has a domestic partner that is reporting items that flow from the foreign_partnership the treasury regulations in effect at that time tefra was enacted and at the time the returns at issue were filed expressly addressed the foreign_partnership return filing requirement and state a partnership carrying on no business in the united_states and deriving no income_from_sources_within_the_united_states need not file a partnership return sec_301 d the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 added sec_6031 which states that foreign_partnerships are not required to file a return unless the partnership has gross_income that is either derived from sources within the united_states or effectively connected with a united_states trade_or_business however this provision is only effective for tax years beginning after date the regulation clearly obviated the need for a foreign_partnership to file a partnership return if its sources of income met the test set forth in the regulation however sec_404 of the tax equity and fiscal responsibility act of p l 96_stat_646 states except as hereafter provided in regulations prescribed by the secretary_of_the_treasury or_his_delegate nothing in sec_6031 of the internal_revenue_code of shall be treated as excluding any partnership from the filing_requirements of such section for any taxable_year if the income_tax_liability under subtitle a of such code of any united_states_person is determined in whole or in part by taking into account directly or indirectly partnership items of such partnership for such taxable_year congress' intent for this provision is clarified by the conference_report which states that t he bill explicitly applies the partnership return filing requirement under sec_6031 to any partnership which has u s partners direct or indirect conf_rep no pincite it is clear that congress intended to override the regulation as it existed when tefra was passed by requiring that a partnership return be filed by a foreign_partnership if the foreign_partnership has united_states partners whose income_tax_liability is impacted by the distributive_share of the foreign partnership's items congress' express language both in the statute and in the committee report indicate that the return filing requirement can only be waived by a subsequent regulation however neither temporary nor final regulations have been promulgated to address this issue in proposed_regulations under sec_6031 were introduced in part to address this issue the proposed_regulations retained the general_rule that a foreign_partnership with no united_states income or united_states trade_or_business is not required to file a partnership return however the regulations also set forth an exception for foreign_partnerships with items allocable to united_states partners the proposed regulation stated a foreign_partnership shall file a partnership return for a partnership taxable_year if at any time during that year an aggregate of percent or more of any item_of_income gain loss deduction or credit of the partnership is allocable to a united_states_person or persons 4the proposed_regulations also contain special rules for indirect partners which are inapplicable in the present matter prop sec_1 d the preamble to the regulations noted that they were drafted in response to sec_404 of tefra and also stated that sec_404 nullified the foreign_partnership exception to the return filing requirement the proposed_regulations if finalized as originally drafted would have been retroactively effective to the date of the original enactment of tefra however the preamble expressly stated a partnership that would be exempt from the filing requirement under the existing regulations however will not be required to file a partnership return for any partnership taxable_year ending on or before the 90th day after the date on which a treasury_decision on the subject appears in the federal_register notice lr-198-82 1986_1_cb_778 in effect if the proposed regulation were made final with the effective date provision unchanged a foreign_partnership with partners who are taxed under subtitle a would have been retroactively relieved of their filing requirement the taxpayer_relief_act_of_1997 amended sec_6031 by adding subsection e which provides that foreign_partnerships are generally excluded from return filing_requirements except as provided by regulations on date in response to the addition of sec_6031 a withdrawal of notice of proposed rulemaking was published withdrawing the proposed_regulations and concurrently proposing new regulations under sec_6031 fed reg the new proposed_regulations require a foreign_partnership to file a return only in limited situations if it has gross_income derived from sources within the united_states if it has income that is effectively connected with a united_states trade_or_business or if it is making an election under sec_703 that can only be made by the partnership prop sec_1_6031_a_-1 sec_63 fed reg the new proposed_regulations if finalized would apply to partnership taxable years ending days after the date published in the federal_register and would not apply to partnership taxable years beginning before date fed reg with regard to the impact of the new proposed regulation sec_5the proposed_regulations retain a rule from the current regulations which permits the service to require statements from a united_states partner if the partner is reporting partnership items from a foreign_partnership that is exempt from the sec_6031 filing requirement on tax years subsequent to the enactment of tefra and prior to the making the regulations final the preamble to the proposed_regulations provides a partnership that has followed the rules contained in sec_1 of the existing final regulations for all taxable years prior to the taxable_year for which these new regulations will become effective will be treated as fully complying with the partnership filing_requirements fed reg thus it could be argued that the proposed_regulations override the requirement by sec_404 of tefra that a foreign_partnership with u s partners file a return regardless temp sec_301_6233-1t a extends the tefra provisions to entities filing a partnership return thus the tefra provisions are applicable by virtue of the filing of the partnership return without regard to whether such a return was required by sec_404 of tefra in sum sec_404 of tefra clearly requires a foreign_partnership to file a return under sec_6031 if the tax_liability of a united_states partner will be affected by items that flow from that partnership proposed_regulations however have made it clear that the service intends to waive the return filing requirement in certain situations nonetheless the partnership filed a partnership return the mere filing of the partnership return renders the examination and adjustment of the return as subject_to the tefra procedures without regard to whether the proposed regulation overrides sec_404 of tefra sec_6233 sec_301_6233_a_-1t a partnership items having determined that the examination of the partnership return is subject_to the tefra procedures it must next be determined if the specific items at issue are partnership items the tax treatment of partnership items is determined at the partnership level sec_6221 thus if the items at issue interest_income and interest_expense are partnership items then the adjustment must be made through a tefra proceeding sec_6221 a partnership_item is any item required to be taken into account by subtitle a for the partnership’s taxable_year to the extent it is determined by regulation that such item is more appropriately determined at the partnership level than at the partner level sec_6231 the partnership aggregate and each partner’s share of items of income gain loss and deduction of the partnership are expressly defined by the regulations as partnership items sec_301 a - a i interest_income is income of the partnership sec_61 interest_expense is a deduction of the partnership sec_163 thus both the interest_income and the interest_expense are partnership items and are subject_to the tefra unified_audit and litigation procedures sec_6231 sec_6221 statute_of_limitations the general limitation on assessment of sec_6501 controls the timing of when assessments of tax may be made against a taxpayer even when that taxpayer is a partner of a partnership accordingly a discussion of limitations on assessment must begin with an analysis of sec_6501 sec_6501 sets forth the general limitation on assessment and provides a general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not the return was filed on or after the date prescribed for the purposes of this chapter the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit under this provision the time within which an assessment must be made is three years from the later of the due_date for filing or the actual date of filing of the return see sec_6501 for purposes of sec_6501 b the return at issue is the return of a partner or shareholder and not the return of the flow through entity the supreme court in 506_us_523 held that the limitations_period within which the internal_revenue_service must assess the income_tax_liability of an s_corporation shareholder runs from the date on which the shareholder’s return is filed id u s pincite as the court noted tax returns that ‘lack the data necessary for the computation and assessment of deficiencies’ generally should not be regarded as triggering the period of assessment id u s pincite quoting 353_us_180 accordingly the return of the flow-through_entity does not trigger the running of the statute_of_limitations as to a member ie partner shareholder 6the last sentence of this provision was added by section of the taxpayer_relief_act_of_1997 pub_l_no and clarifies that the return that starts the running of the statute_of_limitations for a taxpayer is the return of the taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit conf_rep no pincite though the act sets forth a prospective effective date this provision does not substantively alter the law see 506_us_523 with the enactment of tefra specific provisions affecting the limitation on assessment were enacted that are unique to tefra partnerships first the general limitation on assessment was amended by adding sec_6501 which expressly provides for an extension of period in the case of partnership items as defined in sec_6231 see section following this cross- reference leads to the minimum assessment_period for adjustments attributable to partnership items section a sets forth a minimum period for assessing tax attributable to partnership items and provides a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions simply stated adjustments attributable to partnership items may be assessed within three years of the later of the date of filing or due_date of the partnership return in essence i r c holds open the sec_6501 limitation period as to all partners for a fixed period of time thereby providing a minimum period within which to assess adjustments attributable to partnership items against all partners one exception to the controlling nature of sec_6501 may be i r c b which states coordination with sec_6501 --any agreement under sec_6501 shall apply with respect to the period described in subsection a only if the agreement expressly provides that such agreement applies to tax attributable to partnership items there are two possible interpretations of this provision the better position is that this provision expressly authorizes a restricted_consent ie a consent to extend the period of limitations limited to specific issues pursuant to i r c 7this provision has been renumbered numerous times since its enactment as part of pub_l_no however the language of the provision has remained unchanged c the period for making an assessment may be extended by agreement similarly pursuant to i r c b the minimum period for assessing partnership items may be extended by agreement the impact of an extension agreement differs depending upon the nature of the extension agreement an agreement to extend the sec_6501 limitation period extends the period for assessing tax without regard to the source of the adjustments conversely an agreement to extend the i r c period extends the sec_6501 assessment_period only for partnership items for an extension agreement to be limited to extending the i r c minimum assessment_period for partnership items the agreement must expressly state that it is limited to partnership items i r c b the alternative view asserts that section b requires a statute extension to expressly refer to partnership items for that extension to apply to partnership items the legislative_history is consistent with this perspective see conf_rep no pincite under the facts presented the partnership returns were filed more than three years before assessment can be made furthermore the partner’s general period of limitations is held open only by virtue of a consent executed pursuant to sec_6501 and the consent fails to make to express reference to partnership items accordingly we believe the period of limitation on assessment has expired case development hazards and other considerations consents to extend the period of limitations_period of limitations in the event of fraud in certain situations i r c provides for a longer period for assessment of tax attributable to partnership items those situations include when any partner has with the intent to evade tax signed or participated in the preparation of a return which includes a false or fraudulent item under section c a partner may be assessed at any time for any partnership or affected_item if the partner has with the intent to evade tax signed or participated directly or indirectly in the preparation of a partnership return which includes a false or fraudulent item for all other partners the minimum period for assessment under section a is further extended to six years for the tax years described in your incoming memorandum the six year period would likewise be closed however the applicability of the unlimited assessment_period of i r c c a should be considered please call if you have any further questions by nancy b romano senior technician reviewer procedural branch
